Campbell, J.,
delivered the opinion of the court.
The motion to quash the special venire because the name of one <of the thirty drawn and summoned was omitted from the copy furnished the prisoner was properly overruled. The omission was a mere inadvertence, and no harm was done the prisoner by the action of the court in the matter. The person whose name was left off the copy given the prisoner was set aside by the court, and a jury was selected from the other twenty-nine men of the .special venire, and without an exhaustion of the peremptory challenges allowed the prisoner by law.
It is a mistake to suppose that the prisoner has a vested right to a particular person of the special venire. The statutes providing for a special venire and giving the prisoner a copy of the indictment and list of the special venire summoned are designed to secure an impartial jury to try him, and where that is accomplished no ground for complaint exists.
The instructions gi ven at the instance of the state are free from objection. All that can be urged against the 10th is that it is another instance of the vain attempt to do the impossible, i. e., to define that indefinable thing, reasonable doubt, all efforts at which seem to us calculated only to confuse and mislead.
The 7th instruction asked by the prisoner was rightly refused, because it coupled the preceding difficulty between the parties with *451the killing in a manner unwarranted by the evidence, and because all that is proper in that instruction is contained in another given for the accused.
The 9th instruction asked by the accused was properly refused because it invokes a doubt upon a doubt as entitling to an acquittal, and likewise claims it as a right, if the testimony of defendant “ tends to show him innocent of the charge and the jury are uncertain whether such testimony is true or not.” Surely, this is not the law.
The defendant cannot complain of the failure of the court to define manslaughter, as he did not seek to obtain any definition of it.

'Affirmed.